DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims and Election/Restrictions
2.	This action is in response to papers filed 22 February 2021 in which no claims were amended, claims 1, 75, 77-82, 84 and 87 were canceled, and new claims 88-97 were added.  All of the amendments have been thoroughly reviewed and entered.  

3.	Applicant’s election without traverse of Group II in the reply filed on 22 February 2021 is acknowledged.
Newly submitted claims 88-97 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Elected Group II and new claims 88-97 are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the methods have a materially different mode of operation.  Group II operates by conveying a sample in a sample input module.  In contrast, the new claims operate by using a sample input opening defined by a housing. Furthermore, the inventions as claimed do not encompass overlapping subject matter 

4.	Claims 58-59, 65-68, and 70-75 are under prosecution.

5.	It is noted that, while withdrawn, the end of claim 88 lacks a period.

Drawings
6.	The drawings were received on 9 November 2018, and the replacement sheet was received 24 January 2019.  Both the drawings and the replacement sheet are accepted.

Information Disclosure Statement
7.	The Information Disclosure Statements filed 6 February 2019 and 3 December 2020 are acknowledged and have been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
8.	The use of terms which are trade names or marks used in commerce (including but not necessarily limited to Brij and Triton X) has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation, Including Interpretation Under 35 USC § 112(f)                                                                                                                                                 

9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




10.	The claims are subject to the following interpretation:
A.	The claims are drawn to a molecular diagnostic test device comprising a number of modules, including a sample input module, a lysing module, and an amplification module.  A review of the specification yields no limiting definition of a “module.” The claimed “modules” are therefore interpreted as individual separate and distinct components combined to form the claimed device, based on Figure 11 and paragraph 0087 of the instant specification, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “module” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).   
B.	This application includes one or more claim limitations that do not use the word “means,” but nonetheless invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Specifically, claim 65 (upon which claim 66 depends) recites a generic “salt” or sugar” followed by the language “formulated to raise a boiling temperature of the input solution.”
	However, a review of the specification yields no limiting definition of the limitations resulting in a substance that is “formulated” to raise a boiling temperature of the input solution.  Therefore, this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112                                                                                                                                                  
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 58-59, 65-68, and 70-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	A. Claims 58-59, 65-68, and 70-75 are indefinite in claim 58, which recites each of the following:
I.	While claim 58 is drawn to a method of “nucleic acid extraction,” none of the claimed steps are indicated as resulting in extraction.  It is also noted that claim 68 specifically refers to “the DNA being extracted,” even though none of the claimed steps are indicated as resulting in extraction.  
II.	The recitation “the first reaction module,” which lacks antecedent basis because there is no previous recitation of a “first reaction module.”  It is noted that this limitation is also found in claims 65 and 72.
	
Based on the teachings of the specification (specifically, Figures 13-16 and paragraph 0115 of the instant specification), the claimed “first reaction module” is interpreted as the previously recited first reaction volume.

B.	Claim 66 is indefinite in each of the following:
I.	the recitation “at least about.”  The phrase “at least” typically indicates a minimum point; however, the phrase “at least” is controverted by the term “about,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what maximum dimensions are encompassed by the claim.
In Amgen, Inc. v. Chugai Pharmaceutical co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, “[t]he district court held claims 4 and 6 of the patent invalid because their specific activity of “at least about 160,000” was indefinite.”  After review, the CAFC states “[w]e therefore affirm the district court’s determination on this issue.”  Thus, the CAFC found the phrase “at least about” indefinite where the metes and bounds of the term were not defined in the specification.  See MPEP 2173.05(b) III.  
II.	The recitation “formulated to raise a boiling temperature of the input solution,” which is indefinite because the claim does not include sufficient structural limitations to indicate how the salt or sugar is “formulated” to raise a boiling temperature of the input solution.

C.	Claim 68 is indefinite in the recitation “said one or more biological entities,” which lacks antecedent basis because there is no previous recitation of a “one or more biological entities.”  

Conclusion
11.	No claim is allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634